DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed December 16, 2019.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2019; July 8, 2020; October 26, 2021; February 4, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) method for controlling an apparatus by steps of transmitting CAPTCHA information to an external device that requests a call in response to the call request being received; identifying a counterpart that requests the call based on whether response information is matched with the CAPTCHA information in response to receiving the response information about the CAPTCHA information from the external device; and providing information on the identified counterpart.  The feature for transmitting CAPTCHA information to an external device that requests a call in response to the call request being received can be achieved by a person hearing a communication request and asking/presenting a test question to the initiator of the request; identifying a counterpart that requests the call based on whether response information is matched with the CAPTCHA information in response to receiving the response information about the CAPTCHA information from the external device can be achieved the person hearing the response and mentally determining if the response matches the answer to the question; and providing information on the identified counterpart can be achieved by the person mentally deciding that the response is incorrect and the communication initiator is an imposter or undesired contact or if the response is correct the communicator is a person they wish to talk to.  The recited limitations are directed a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic external device (which only provides a means of data gathering and organization).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it fails within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the recited generic computing device amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The claims are not patent eligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the computing device to gather data and perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Dependent claims 12-20 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 13, the recited identifying steps can be achieved by the person hearing the responses and if the answer matches determining the caller is a human and if the answer does not match determining the caller is a computer/robot. 
Regarding claim 14, the recited displaying step can be achieved by the person using pen and paper to indicate the contact is in the process of being identified and once identified indicating the results.
Regarding claim 15, the identifying step can be achieved by the human seeing a caller ID and if the caller ID is in a contact list and initiating the CAPTCHA request if the ID is not on the list.
Regarding claim 16, the recited features can be achieved by the person initiating the CAPTCHA question prior to beginning any communication..
Regarding claim 17, the feature for the CAPTCHA information includes audio CAPTCHA can be achieved by the person verbally speaking the question.
Regarding claim 18, the feature for connecting a call with the counterpart that requests the call based on a command to accept the call request can be achieved by the person receiving a request command and initiating communication; the feature of based on receiving a command to identify the counterpart while a call with the counterpart is being performed, transmitting the CAPTCHA information to the external device can be achieved by the person, once the communication is initiated, providing the CAPTCHA question.
Regarding claim 19, the feature for the identifying comprises, based on the response information not being received within a preset time from a time when the CAPTCHA information is transmitted, identifying the counterpart that requests the call as a voice assistant, can be achieved by the human presenting the question, timing the response time, and if a desired time period has elapse, determining the communicator is a computer/voice assistant.
Regarding claim 20, the feature for, further comprising: based on receiving the response information after a preset time is elapsed from when the CAPTCHA information is transmitted, transmitting, to the external device, other CAPTCHA information of a type different from the information on the CAPTCHA, and based on the response information on the different CAPTCHA information being received, identifying a counterpart that requests the call based on whether the received response information is matched with the other CAPTCHA information, and providing information on the identified counterpart, can be achieved by the human presenting a repeat phrase question, timing the response time, and if a desired time period has elapse, presenting a math question or a question regarding specific personal information, receiving the new response, verifying the response and if correct determining the communicator is a valid communicator and if incorrect determining the communicator is a fraud.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 11-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jiron et al (US Patent Application Publication No. 2019/0394333), hereinafter Jiron.
Regarding claims 1 and 12, Jiron teaches an electronic apparatus [Fig. 1; 2] comprising: a communicator comprising communication circuitry [telcom network 14]; and a processor [processor 32] configured to control the electronic apparatus to: transmit CAPTCHA information to an external device that requests a call in response to a call request received through the communicator [Fig. 1/2; para 0020-0021 -- call screening system 18 of contact center 12 receives the inbound call and performs voice captcha (i.e., completely automated public Turing test to tell computers and humans apart) to determine whether the user of user device 16A is human or a robot], identify a counterpart that requests the call based on whether response information is matched with the CAPTCHA information in response to receiving the response information about the CAPTCHA information from the external device [para 0022-0025 -- determine whether the received answer is an acceptable response to the random question], and provide information on the identified counterpart [para 0022-0025 -- user of user device 16A is determined to be a robot….  the user of user device 16A is determined to be human].
Regarding claims 2 and 13, Jiron teaches the processor is further configured to control the electronic apparatus to: identify that the counterpart that requests the call is a user based on the response information being matched with the CAPTCHA information [para 0022-0025 -- user of user device 16A is determined to be a robot….  the user of user device 16A is determined to be human,] and identify that the counterpart that requests the call is a voice assistant based on the response information not being matched with the CAPTCHA information [para 0015 – virtual assistant; para 0022-0025 -- user of user device 16A is determined to be a robot….  the user of user device 16A is determined to be human.]
Regarding claims 4 and 15, Jiron teaches a memory configured to store a plurality of telephone numbers [para 0023 -- call screening system 18 may access a customer profile from CRM system 26 to determine whether a phone number or other identifying information of the inbound call belongs to a customer] wherein the processor is further configured to control the electronic apparatus to: identify whether a telephone number corresponding to the counterpart that requests the call is matched with at least one of the plurality of stored telephone numbers based on the call request being received [para 0023 -- call screening system 18 may access a customer profile from CRM system 26 to determine whether a phone number or other identifying information of the inbound call belongs to a customer; para 0049-0052 – contact info stored in customer profile], and transmit the CAPTCHA information to the external device based on the telephone number corresponding to the counterpart that requests the call not being matched with the plurality of stored telephone numbers [para 0049-0052 – questions based on customer profile].
Regarding claims 5 and 16, Jiron teaches control the electronic apparatus to, in a call standby state, transmit the CAPTCHA information to the external device that requests a call [para 0023 – hold or route call].
Regarding claims 6 and 17, Jiron teaches the CAPTCHA information includes audio CAPTCHA [para 0021 – voice CAPTCHA].
Regarding claims  7 and 18, Jiron teaches connect a call with the counterpart that requests the call based on receiving a command to accept the call request, and transmit the CAPTCHA information to the external device based on receiving a command to identify the counterpart while a call with the counterpart is being performed [para 0029 – real time analysis of conversation to detect fraudulent call].
Regarding claim 11, Jiron teaches based on a call being connected with the counterpart that requests a call based on receiving a command, transmit CAPTCHA information corresponding to a voice that is input through a microphone of the electronic apparatus to the external device  [para 0021 – voice CAPTCHA –where the microphone is used to capture the response; para 0029 – real time analysis of conversation to detect fraudulent call].


Claims 3 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cohen (US Patent Application Publication No. 2018/0302513).
Cohen teaches a call authentication system and method for blocking unwanted calls.  Regarding claims 3 and 14, Cohen teaches an electronic apparatus [system 130] comprising: a communicator comprising communication circuitry [Fig 6 – communications link/network]; and a processor [processor 612] configured to control the electronic apparatus to: transmit CAPTCHA information to an external device [calling device 100] that requests a call in response to a call request received through the communicator [Fig. 2; para 0030-0041 – specifically p0020 – intercepts call…p0034 –authentication challenge sent..p0038 –CAPTCHA]  identify a counterpart that requests the call based on whether response information is matched with the CAPTCHA information in response to receiving the response information about the CAPTCHA information from the external device [para 0035-0037 – determination if response is received and correct], and provide information on the identified counterpart [para 0037 – if correct whitelist updated; para 0044 – log of interactions or calls]; providing for a display [fig. 3A-3C]; displaying information indicating that the counterpart that requests the call is being identified based on the call request being received [ fig. 3A-3C; para 0038] and displaying information on the identified counterpart based on the counterpart that requests the call being identified [para 0039 – approved message].  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiron in view of Cohen (US Patent Application Publication No. 2018/0302513).
Regarding claims 8 and 19, Jiron teaches identifying the counterpart that requests the call is a voice assistant [para 0022-0025 -- user of user device 16A is determined to be a robot….  the user of user device 16A is determined to be human].  Jiron fails to teach the identification is based on the response information not being received within a preset time from a time when the CAPTCHA information is transmitted.  In a similar field of endeavor, Cohen teaches a call authentication system and method for blocking unwanted calls and teaches determining the caller is a robo-call if a response is not received [para 0035 – no response received].   One having ordinary skill in the art, at the time of the invention, would have recognized the advantages of implementing the processing for determining a response was not received to detect a robo-call, as suggested by Cohen, for the purpose of allowing the system to quickly and efficiently determine robo-calls so that the counterpart can be added to the system blacklist, as suggested by Cohen [para 0044].
Regarding claims 9 and 20, the combination of Jiron and Cohen teaches based on receiving the response information after a preset time is elapsed from when the CAPTCHA information is transmitted [Cohen at para 0035 – no response received], transmit, to the external device, other CAPTCHA information of a type different from the information on the CAPTCHA [Cohen at para 0039 – two authentication challenges], and identify a counterpart that requests the call based on whether received response information is matched with the other CAPTCHA information based on response information on the different CAPTCHA information being received [Jirons’ para 0021 – voice CAPTCHA in combination with Cohen at para 0039 –text message sent as one of the two authentication challenges], and provide information on the identified counterpart  [Jiron at para 0022-0025 -- user of user device 16A is determined to be a robot….  the user of user device 16A is determined to be human or Cohen at para 0037 – if correct whitelist updated; para 0044 – log of interactions or calls].
Regarding claim 10, the combination of Jiron teaches wherein the CAPTCHA information includes audio CAPTCHA [Jirons’ para 0021 – voice CAPTCHA], and the other CAPTCHA information includes at least one of text CAPTCHA, image CAPTCHA, motion CAPTCHA, or slide CAPTCHA [Cohen at para 0039 –CAPTCHA image].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/           Primary Examiner, Art Unit 2659